— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered June 27, 1983, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After viewing the evidence in the light most favorable to *594the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). We have considered the defendant’s other contentions, including those urged by the defendant in his supplemental pro se brief, and find them either to be unpreserved for appellate review or without merit. Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.